Citation Nr: 1342211	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-38 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from March 1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision that, in pertinent part, denied service connection for porphyria cutanea tarda.  The Veteran timely appealed.  This is the only issue that has been perfected on appeal. 

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.


FINDING OF FACT

It is at least as likely as not that a chronic ulcerating and blistering skin disease manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent in Vietnam.


CONCLUSION OF LAW

Porphyria cutanea tarda is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the complete grant of the benefit sought on appeal, whether VA met these duties is moot.

II.  Analysis

The Veteran contends that his porphyria cutanea tarda is the result of exposure to herbicides in active service.  His DD Form 214 confirms service in the Republic of Vietnam from July 1969 to October 1970.  Therefore, he is presumed to have been exposed to herbicides.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii)).  A presumption of service connection, therefore, arises for certain named diseases that become manifest within a specified period of time based on that exposure.  Porphyria cutanea tarda is a named disease and must become manifest to a degree of 10 percent or more within one year of the last date of exposure.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).

Throughout the course of the appeal, the Veteran has stated that while serving in Vietnam for approximately 18 months, he developed rashes on his arms and legs; and that skin sores developed and leaked clear liquid, sticking to his shirt and pants leg.  He has further stated that he continued to have skin sores immediately after service, and since.  

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board finds the Veteran's lay statements concerning having skin rashes and sores on his arms and legs both in Vietnam and immediately post-service are also credible, in that they are consistent throughout the record, and not contradicted by any evidence.  

During a September 2008 VA examination, the Veteran repeated his history of chronic recurring skin lesions since he was in Vietnam.  He reported developing blisters, which would crust off and then reoccur on different parts of his skin.  The examiner noted the course of the skin disease as chronic and persistent, though the Veteran was not on any treatment.  Following examination, the diagnosis was chronic ulcerating and blistering skin disease, due to porphyria cutanea tarda.  The examiner also opined that this was a presumptive condition caused by Agent Orange exposure in active service.

In short, the Veteran has competently and credibly described his ulcerating and blistering skin disease both in service and since, and the September 2008 examiner has rendered a diagnosis of porphyria cutanea tarda based on the examination and his history.  Therefore, the evidence is sufficient to grant service connection based on the presumption.  Specifically, the Board finds that the Veteran's lay statements are sufficient to establish the diagnosis of porphyria cutanea tarda in the first year within his last exposure to herbicides, as his lay testimony describing symptoms at that time ultimately supported a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


ORDER

Service connection for porphyria cutanea tarda is granted.


____________________________________________
BETHANY L. BUCK
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


